Exhibit 99.1 Index to Consolidated Financial Statements SKBHC Holdings LLC and Subsidiaries PAGE REPORT OF INDEPENDENT AUDITORS 1–2 CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statements of financial condition as of December 31, 2013 and 2012 3 Consolidated Statements of income for the years ended December 31, 2013, 2012, and 2011 4 Consolidated Statements of comprehensive income for the years ended December 31, 2013, 2012, and 2011 5 Consolidated Statements of members’ equity for the years ended December 31, 2013, 2012, and 2011 5 Consolidated Statements of cash flows for the years ended December 31, 2013, 2012, and 2011 6-7 Notes to consolidated financial statements 8–73 REPORT OF INDEPENDENT AUDITORS To the Members and the Board of Directors SKBHC Holdings LLC Seattle, Washington Report on Financial Statements We have audited the accompanying consolidated financial statements of SKBHC Holdings LLC and subsidiaries (the Company), which comprise the consolidated statements of financial condition as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, members’ equity, and cash flows for each of the three years in the period ended December 31, 2013, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidatedfinancial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. 1 REPORT OF INDEPENDENT AUDITORS (continued) We believe that the audit evidence obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of SKBHC Holdings LLC and subsidiaries as of December31,2013 and 2012, and the consolidated results of their operations and cash flows for each of the three years in the period ended December 31, 2013, in accordance with accounting principles generally accepted in the United States of America. /s/Moss Adams LLP Moss Adams LLP Spokane, Washington March 28, 2014 2 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (in thousands) ASSETS December 31, Cash and due from banks $ $ Interest bearing deposits with other banks Cash and cash equivalents Securities: Securities, available-for-sale at fair value Securities, held-to-maturity at amortized cost - Loans held for sale Loans, net of allowance for loan losses and deferred fees Accrued interest receivable Restricted equity securities Premises and equipment, net Foreclosed real estate and other foreclosed assets Bank-owned life insurance Goodwill Intangible assets Deferred tax asset, net Other assets Total assets $ $ LIABILITIES AND MEMBERS’ EQUITY LIABILITIES Non-interest bearing demand deposits $ $ Interest bearing deposits: NOW, savings accounts, and money market accounts Time, $100,000 and over Other time Total deposits Accrued interest payable Federal Home Loan Bank advances and other borrowings Deferred compensation and retirement plans Other liabilities Total liabilities Commitments and contingencies (Note 18) MEMBERS’ EQUITY Members’ capital Accumulated earnings Accumulated other comprehensive (loss) income, net of tax ) Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes. 3 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands) Years Ended December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest and dividends on securities Other interest income Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowings 72 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME Fees and service charges on deposits Fees on mortgage loan sales, net Other income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Equipment expense Foreclosed real estate and other foreclosed assets expense Amortization of intangible assets Legal expense Other expense Total non-interest expense INCOME BEFORE INCOME TAX EXPENSE (BENEFIT) INCOME TAX EXPENSE (BENEFIT) ) ) NET INCOME $ $ $ 4 See accompanying notes. SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) Years Ended December 31 Net income $ $ $ Other comprehensive (loss) income: Unrealized (losses) gains on available-for-sale securities arising during the year ) Reclassification adjustment for net losses (gains) on available-for-sale securities realized in net income ) ) Income tax benefit (expense) ) ) Total other comprehensive (loss) income, net of tax ) Comprehensive (loss) income $ ) $ $ CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY (in thousands) Accumulated Common Units Other Voting Non-Voting Members' Accumulated Comprehensive Units Units Capital Earnings (Deficit) Income (Loss) Total Balance, December 31, 2010 $ $ ) $ ) $ Net income - Member equity contributed - - Compensation expense for equity awards - Other comprehensive income, net of tax - Balance, December 31, 2011 $ $ ) $ $ Net income - Capital contributions for directors' fees 35 - - - Compensation expense for equity awards - Other comprehensive income, net of tax - Balance, December 31, 2012 Net income - Member equity contributed - - Compensation expense for equity awards - Other comprehensive loss, net of tax - ) ) Balance, December 31, 2013 $ $ $ ) $ See accompanying notes. 5 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Years Ended December 31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities, net of acquisitions: Provisions for loan losses, unfunded commitments, repurchase reserve, write downs on foreclosed real estate and other foreclosed assets, and fixed asset impairments Depreciation and amortization Impairment recorded on intangible assets Deferred income taxes ) Reversal of valuation allowance on deferred tax asset - ) - Compensation in the form of management units Gain on sale of premises and equipment, investments, foreclosed real estate and other foreclosed assets ) ) ) Stock dividends received ) ) ) Originations of loans held for sale ) ) ) Proceeds from loans sold Gain on sale of loans ) ) ) Fair value adjustments on derivatives ) ) Changes in assets and liabilities: Accrued interest receivable ) ) ) Bank owned life insurance ) ) ) Other assets Accrued interest payable ) ) ) Other liabilities Net cash provided by operating activities CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES Securities available for sale: Maturities, calls, sales, and principal payments Purchases ) ) ) Securities held-to-maturity: Maturities, calls, sales, and principal payments 53 - - Purchases ) - - (Redemptions) purchases of restricted equity securities ) Net increase in loans ) ) Purchases of premises and equipment ) ) ) Proceeds from sale of premises and equipment Proceeds from disposition of foreclosed real estate and other foreclosed assets Cash acquired in merger, net of cash consideration paid Net cash provided by (used in) investing activities ) ) 6 See accompanying notes. SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Years Ended December 31, CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES Net decrease in deposits $ ) $ ) $ ) Proceeds of Federal Home Loan Bank advances and other borrowing activity - Repayments of Federal Home Loan Bank advances and other borrowing activity ) ) ) Repayments of acquired debt ) ) ) Common units issued as director fees - - Member equity contributed, net of lead investor fee - Net cash used in financing activities ) ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of year $ $ $ SUPPLEMENTAL DISCLOSURES Cash paid during the year for: Interest $ $ $ Income taxes 47 6 Non-cash investing and financing activities: Change in fair value of available-for-sale securities, net of tax $ ) $ $ Foreclosed real estate acquired in settlement of loans Loans issued in sale of foreclosed assets Fair value of assets acquired in acquisitions Fair value of liabilities assumed in acquisitions Transfer to property held for sale - - See accompanying notes. 7 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies Nature of business –SKBHC Holdings LLC (Holdings or the Company) is a Delaware limited liability company which was organized in 2009 and is headquartered in Seattle, Washington. Holdings was organized with the intention of operating as a top tier bank holding company that acquires financial institutions, including distressed or failed institutions, and becoming a leading regional community banking franchise in the Western United States. Holdings’ wholly-owned subsidiary is Starbuck Bancshares which has two of its own wholly-owned subsidiaries (First National Bank of Starbuck and AmericanWest Bank) from which all significant operating activities are conducted. The following table provides the Company’s acquisitions by date, location, and number of branches: Acquired Institution Acquisition Date Location # of Branches Starbuck Bancshares (Bancshares) November 10, 2010 Starbuck, Minnesota 1 First National Bank of Starbuck (FNBS) AmericanWest Bank (AWB) December 20, 2010 Spokane, Washington 58 Bank of the Northwest (BONW) July 28, 2011 Seattle, Washington 4 Sunrise Bank (Sunrise) July 28, 2011 San Diego, California 4 Viking Financial Services Corporation November 30, 2011 Seattle, Washington 7 Viking Bank (Viking) Security Business Bancorp July 2, 2012 San Diego, California 4 Security Business Bank of San Diego (SBB) ICB Financial November 1, 2012 Los Angeles, California 5 Inland Community Bank (ICB) PremierWest Bancorp April 9, 2013 Medford, Oregon 32 PremierWest Bank (PWB) BONW, Sunrise, Viking, SBB, ICB, and PWB branches were merged with and into AWB on the date of acquisition. The operating activities resulting from each acquisition are incorporated in the consolidated financial statements of AWB, and therefore Holdings, since the date of each acquisition. On October 4, 2013, Bancshares acquired 8 branches in Southern California from Pacific Trust Bancorp (PTB). These branches were merged with and into AWB on the date of acquisition, and the operating activities resulting from those branch acquisitions are incorporated in the consolidated financial statements of AWB, and therefore Holdings, since the date of acquisition. 8 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Unless otherwise indicated, reference to the Company shall include the consolidated information of Holdings and its wholly-owned subsidiaries Bancshares, FNBS, and AWB, and the unconsolidated information will be referred to as Holdings, Bancshares, FNBS, or AWB, respectively. Any reference to the Bank or Banks includes AWB and FNBS. The Banks provide community banking products and services, focusing on small and middle market businesses and their employees along with individual consumers in the local markets they serve.The Banks do business in the states of California, Idaho, Minnesota, Oregon, Utah and Washington. Basis of financial statement presentation –The consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (GAAP) and with prevailing practices within the banking industry. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, after eliminating all intercompany balances and transactions. All dollar amounts contained in the consolidated financial statements and disclosures are stated in thousands. Business combinations –Business combinations are accounted for using the acquisition method of accounting. Under the acquisition method of accounting, assets acquired and liabilities assumed are recorded at estimated fair value at the date of acquisition. Any difference in purchase consideration over the fair value of assets acquired and liabilities assumed results in the recognition of goodwill should purchase consideration exceed net estimated fair values, or a bargain purchase gain, should estimated fair values exceed purchase consideration. Expenses incurred in connection with a business combination are expensed as incurred. Changes in deferred tax asset valuation allowances and acquired tax uncertainties after the measurement period are recognized in net income. Reclassifications –Certain prior year amounts have been reclassified to conform with current year presentation. These reclassifications had no effect on net income as previously reported. Use of estimates –In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of certain assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the consolidated statements of financial condition and certain revenues and expenses for the periods included in the consolidated statements of operations and the accompanying notes. Actual results could differ materially from those estimates. Material estimates that are particularly susceptible to significant changes in the near term relate to the determination of expected cash flows of acquired impaired loans, the allowance for loan losses, the valuation of foreclosed real estate and other foreclosed assets as well as goodwill and other intangibles, the accounting for derivative instruments and post-retirement benefit obligations, and the assessment of the requirement for a valuation allowance against deferred tax assets. 9 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Cash and cash equivalents – The Company also holds cash and cash equivalents on deposit with other banks and financial institutions with longer maturities and in amounts that periodically exceed the federal deposit insurance limit. The Company evaluates the credit quality of these banks and financial institutions to mitigate its credit risk and has not experienced any losses in such accounts. Cash equivalents include any highly liquid investment with a remaining maturity of three months or less at the date of purchase. Securities –All securities are classified as either available-for-sale or held-to-maturity. Securities classified as available-for-sale are carried at fair value. Securities classified as held-to-maturity are carried at amortized cost. Securities are classified as available-for-sale if the instrument may be sold in response to such factors as: (1) changes in market interest rates and related changes in prepayment risk, (2) needs for liquidity, (3) changes in the availability of and the yield on alternative instruments, and (4) changes in funding sources and terms. Gains or losses on the sale of available-for-sale securities are determined using the specific-identification method. Unrealized holding gains or losses, net of tax, are carried as accumulated other comprehensive income or loss within members’ equity until realized. Premiums and discounts are recognized in interest income using the effective interest method over the period to maturity or call date, whichever is sooner. Debt securities are classified as held-to-maturity if the Bank has both the intent and ability to hold those debt securities to maturity regardless of changes in market conditions, liquidity needs, or changes in general economic conditions. These securities are carried at cost adjusted for amortization of premium or accretion of discount computed using the effective interest method. Premiums and discounts related to held-to-maturity securities are also recognized in interest income using the effective interest method over the period to maturity or call date, whichever is sooner. The Company assesses other-than-temporary impairment (OTTI) of its securities based on whether it intends to sell a security or if it is likely that it would be required to sell the security before recovery of the amortized cost basis of the investment, which may be maturity. For debt securities, if the Company intends to sell the security or it is likely that it will be required to sell the security before recovering its cost basis, the entire impairment loss must be recognized in earnings as an OTTI. If the Company does not intend to sell the security and it is not likely that it will be required to sell the security, and the Company does not expect to recover the entire amortized cost basis of the security, only the portion of the impairment loss representing credit losses would be recognized in earnings. The credit loss on a security is measured as the difference between the amortized cost basis and the present value of the cash flows expected to be collected. Projected cash flows are discounted by the original or current effective interest rate depending on the nature of the security being measured for potential OTTI. The remaining impairment related to all other factors, which is the difference between the present value of the cash flows expected to be collected and fair value, is recognized as an adjustment to other comprehensive income. 10 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Loans held for sale –Loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or fair value. Net unrealized losses are recognized through a valuation allowance by charges to income. Gains or losses on sales of mortgage loans are recognized based on the differences between the selling price and the carrying value of the mortgage loans sold. To facilitate mortgage loan sales in the secondary market, AWB has entered into investor agreements which vary by investor but may include recourse provisions based on conditions specified in the agreements, such as early payment default, early payoff, and breach of contract. AWB’s estimate of its potential recourse liability as of December 31, 2013 and 2012 was not material. Loans, allowance for loan losses, and reserve for unfunded commitments –Loans are stated at the amount of unpaid principal outstanding, net of any discounts on acquired loans and net of any deferred fees or costs on originated loans. All net deferred fees and costs are recognized over the estimated life of the loan, with adjustments for prepayments, as yield adjustments. Interest on loans is calculated by the simple-interest method on daily balances of the principal amount outstanding. Acquired impaired loans are grouped into multiple pools based on common risk characteristics. All impaired loans acquired and aggregated into pools are grouped based on common risk characteristics such as risk rating, underlying collateral, type of interest rate (fixed, variable, or adjustable), types of amortization, and other similar factors. A pool is then accounted for as a single asset with a single interest rate, cumulative loss rate, and cash flow expectation. A loan will be removed from the pool at its carrying value if the loan is sold, foreclosed, or assets are received in full satisfaction of the loan. If an individual loan is paid off, it is removed from a pool of loans and the difference between its relative carrying amount and the cash received is recognized in the statement of operations immediately as interest income on loans. If a loan is sold, it is removed from a pool of loans and the difference between its relative carrying amount and the cash received is recognized in income immediately as non-interest income. If collateral or other assets are received in satisfaction of a loan, any excess of carrying value over the fair value of the collateral or other assets received is recognized as a charge-off within the respective pool of loans. The removal of an individual loan would not, in and of itself, affect the effective yield used to recognize the accretable yield on the remaining pool. Loans originally placed into a pool are not reported as past due or non-accrual, or accounted for as a troubled debt restructuring, as the pool is the unit of accounting. Rather, the performance and underlying characteristics related to the loans within a pool are considered in an ongoing assessment and estimates of future cash flows. If, at acquisition, loans are collateral dependent and acquired primarily for the rewards of ownership of the underlying collateral, or if cash flows expected to be collected cannot be reasonably estimated, the accrual of income is inappropriate. Such loans are considered for placement into nonperforming (non-accrual) loan pools at the time of acquisition. 11 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Aggregate expected cash flows are estimated for each pool. The cash flows expected to be received over the life of the pool are estimated by management with the assistance of a third party. These cash flows are input into a loan accounting model which calculates the carrying values of the pools and underlying loans, book yields, effective interest income and impairment, if any, based on actual and projected events. Default rates, loss severity, recovery lags, estimated extensions, and prepayment speed assumptions are periodically reassessed and input into the loan accounting model to update expectations of future cash flows. The excess of the cash flows expected to be collected over a pool’s carrying value is considered to be the accretable yield and is recognized as interest income over the estimated life of the loan pool using the effective yield method. The accretable yield may change due to changes in the timing and amounts of expected cash flows. The excess of the undiscounted contractual balances due over the cash flows expected to be collected is considered to be the non-accretable difference. The non-accretable difference represents management’s estimate of the credit losses expected to occur and is considered in determining the fair value of the loan pools at the acquisition date. Subsequent to the acquisition date, any increase in expected cash flows to be received over those previously projected is adjusted through an increase to the accretable yield on a prospective basis. Any subsequent decrease in expected cash flows over those previously projected that is attributed to credit deterioration is recognized as impairment of the pool balance by recording a provision for loan losses and a related increase to the allowance for loan losses. All acquired non-impaired loans are individually recorded at fair value at the time of acquisition. The fair value representing an adjustment to a loan’s outstanding principal balance is accreted or amortized over the life of the related loan as a yield adjustment. Any previously recognized allowance for loan losses and unearned fees or discounts are not carried over and recognized at the date of acquisition. The balance of the loan is then evaluated periodically pursuant to the Company’s allowance for loan losses accounting policy and any adjustment required for credit risk is recorded within the allowance for loan losses. Originated loans or acquired non-impaired loans are classified as impaired when, based on current information and events, it is probable that the Banks will be unable to collect the scheduled payments of principal and interest when due, in accordance with the terms of the original loan agreement. The carrying value of impaired loans is based on the present value of expected future cash flows (discounted at each loan’s effective interest rate) or, for collateral dependent loans, at fair value of the collateral less estimated selling costs. If the measurement of each impaired loan’s value is less than the recorded investment in the loan, impairment is recognized and the carrying value of the loan is adjusted to fair value through the allowance for loan losses. The impairment is either recognized as a specific component provided for in the allowance for loan losses or through charging-off the impaired portion of the loan. 12 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) The accrual of interest on impaired loans is discontinued when the loan is 90 days past due or when, in management’s opinion, the borrower may be unable to make payments as they become due. When the accrual of interest is discontinued, all unpaid accrued interest is reversed. Payments received during the time a loan is on non-accrual status are applied to principal. Interest income is not recognized until the loan is returned to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured as evidenced by agreed upon performance for a period of not less than six months. A troubled debt restructuring is a formal restructuring of a loan in which the Banks, for economic or legal reasons related to the borrower’s financial difficulties, grant a concession to the borrower. The concessions may be granted in various forms, including providing a below-market interest rate, a reduction in the loan balance or accrued interest, an extension of the maturity date, or a combination of these. Troubled debt restructurings are considered to be impaired and are subject to the Banks’ impaired loan accounting policy. The allowance for loan losses is maintained at a level management believes is adequate to provide for probable loan losses as of the date of the statement of financial condition. The allowance for loan losses is based upon an ongoing review of the originated and acquired non-impaired loan portfolio, which includes consideration of actual loss experience, changes in the size and character of the portfolio, identification of individual problem loan situations which may affect a borrower’s ability to repay, and evaluation of the prevailing and anticipated economic conditions. The evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance for loan losses is increased by charges to income and decreased by charge-offs, net of recoveries. While management uses available information to recognize losses on loans, changes in economic conditions may necessitate revision of the estimate in future periods. A reserve for unfunded commitments is maintained at a level that, in the opinion of management, is adequate to absorb probable losses associated with the Banks’ commitment to lend funds under existing agreements, such as letters or lines of credit. Management determines the adequacy of the reserve for unfunded commitments based upon reviews of individual credit facilities, current economic conditions, the risk characteristics of the various categories of commitments, and other relevant factors. The reserve is based on estimates, and ultimate losses may vary from the current estimates. These estimates are evaluated on a regular basis and, as adjustments become necessary, they are recognized in earnings in the periods in which they become known through charges to other non-interest expense. Draws on unfunded commitments that are considered uncollectible at the time funds are advanced are charged to the reserve for unfunded commitments. Provisions for unfunded commitment losses and recoveries on commitment advances previously charged-off are recognized within the reserve for unfunded commitments, which is included among other liabilities within the consolidated statements of financial condition. 13 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) The factors supporting the allowance for loan losses and the reserve for unfunded commitments do not diminish the fact that the entire allowance for loan losses and reserve for unfunded commitments are each available to absorb losses in the loan portfolio and related commitment portfolio. The Banks’ principal focus, therefore, is on the adequacy of the total allowance for loan losses and reserve for unfunded commitments. The allowance for loan losses and reserve for unfunded commitments are both subject to review by banking regulators. The Banks’ primary regulators regularly conduct reviews of the allowance for loan losses and reserve for unfunded commitments as an integral part of their examination process. Should the regulators determine that the allowance for loan losses or reserve for unfunded commitments are not, in their opinion, adequate, the Banks may be required to recognize additional provision for loan losses. Restricted equity securities –The Company’s investments in the Federal Home Loan Banks of Seattle, San Francisco, and Des Moines (collectively FHLB), the Federal Reserve Bank (FRB), and Pacific Coast Bankers’ Bank (PCBB) stock are restricted equity investments carried at par value, which approximates fair value. As a member of the FHLB system, the Banks are required to maintain a minimum level of investment in its stock based on specific percentages of their outstanding FHLB advances. Stock redemptions are made at the discretion of the FHLB. FHLB stock is generally viewed as a long-term investment. Accordingly, when evaluating FHLB stock for impairment, its value is determined based on the ultimate recoverability of the par value rather than by recognizing temporary declines in value. The determination of whether the decline affects the ultimate recoverability is influenced by criteria such as the following: a. The significance of the decline in net assets of the FHLB as compared to the capital stock amount for the FHLB and the length of time the situation has persisted; b. Commitments by the FHLB to make payments required by law or regulation and the level of such payments in relation to the operating performance of the FHLB; c. The impact of legislative and regulatory changes on institutions and, accordingly, on the customer base of the FHLB; and d. The liquidity position of the FHLB. The Company did not recognize impairment of its FHLB stock as a result of its impairment analyses for the years ended December 31, 2013, 2012, and 2011. Members of the Federal Reserve System are required to maintain stock in the district FRB at a specified ratio of their capital. The stock does not provide the Company with control or financial interest in the FRB, is not transferable, and cannot be used as collateral. A member institution’s ownership of FRB stock may be canceled in the event of the institution’s insolvency or voluntary liquidation, conversion to nonmember status through merger or acquisition, or voluntary or involuntary termination of membership in the Federal Reserve System. 14 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) PCBB operates under a special purpose charter to provide wholesale correspondent banking services to depository institutions. By statute, 100% of PCBB’s outstanding stock is held by depository institutions that utilize its correspondent banking services. The Bank may request redemption at par value of any stock in excess of the amount the Bank is required to hold. Stock redemption is made at the discretion of PCBB. Premises and equipment –Premises and equipment are stated at cost less accumulated depreciation or amortization which is recognized over their estimated useful lives ranging from 1 to 39 years. Leasehold improvements are amortized over the term of the lease or the estimated useful lives of the improvements, whichever is less. Land is carried at cost. Depreciation expense is calculated using the straight-line method for financial statement purposes. Expenditures for new premises, equipment and major betterments are capitalized. Normal costs of maintenance and repairs are charged to expense as incurred. Management reviews long-lived assets any time that a change in circumstances indicates that the carrying amount of these assets may not be recoverable. Recoverability of these assets is determined by comparing the carrying value of the assets to the forecasted undiscounted cash flows of the operation associated with the asset. If the evaluation of the forecasted cash flows indicates that the carrying value of the asset is not recoverable, the asset is written down to fair value. Any premises or equipment held for sale is recorded at the lower of depreciated cost or fair value. Foreclosed real estate and other foreclosed assets –Real estate properties and other assets acquired through, or in lieu of, loan foreclosure are to be sold and are initially recorded at fair value on the date of foreclosure, establishing a new cost basis. Adjustments that reduce originated and non-impaired loan balances to fair value at the time of foreclosure are recognized as charge-offs in the allowance for loan losses. After foreclosure, management periodically obtains new valuations, and foreclosed real estate or other assets may be adjusted to a lower carrying amount, determined by the fair value, less estimated costs to sell. Any subsequent write-downs are recorded as a decrease in the asset and charged against foreclosed real estate and other foreclosed assets expense. Operating expenses of such properties, net of related income, are included in foreclosed real estate and other foreclosed assets expense, and gains and losses on their disposition are included in other non-interest income. Bank-owned life insurance –The Company holds life insurance policies that provide protection against the adverse financial effects that could result from the death of a current key employee or former executive of an acquired bank as well as provide tax deferred income. Although the lives of individual current or former management-level employees are insured, the Banks are the owners and beneficiaries of all policies. The Banks are exposed to credit risk to the extent an insurance company is unable to fulfill its financial obligations under a policy. In order to mitigate this risk, the policies are placed with multiple insurance companies, and the Banks regularly monitor their financial condition. The carrying amount of bank-owned life insurance approximates its fair value, net of any surrender charges. 15 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Goodwill and intangibles –Net assets of businesses acquired in purchase transactions are recorded at their fair value on the date of acquisition. Identifiable intangibles with definite lives are amortized over the period benefited. Goodwill, which represents the excess of the fair value of net assets acquired in a business combination and purchase consideration, is not amortized but is reviewed for potential impairment on an annual basis, or more frequently if events or circumstances indicate a potential impairment exists. A goodwill or identifiable intangible asset impairment loss is recognized to the extent that the carrying amount of goodwill or identifiable intangible assets exceeds its implied fair value. Additionally, accounting guidance requires that goodwill be evaluated for each reporting unit to which it pertains or originated. The Company evaluates goodwill and other intangibles on the basis of the subsidiary in which it is carried – either AWB or FNBS. As of December 31, 2013, 2012, and 2011 the Company determined that there was no impairment of goodwill. The Company recorded impairment charges associated with its core deposit intangibles for the years ended December 31, 2013 and 2012 in amount of $2.5 million and $119 thousand, respectively.There was no impairment of core deposit intangibles in 2011. Derivative financial instruments –AWB enters into forward delivery contracts to sell residential mortgage loans to investors at specific prices and dates in order to mitigate the interest rate risk in its portfolio of mortgage loans held for sale and its residential mortgage loan commitments. The commitments to originate mortgage loans held for sale and the related forward delivery contracts are considered derivatives. Because the derivative loan commitments and forward delivery contracts do not qualify for hedge accounting, AWB measures these instruments at fair value with changes in value recognized in the statements of income and carries these in the consolidated financial statements among other assets or other liabilities. The fair value of the derivative loan commitments and forward delivery contracts is estimated using a present value of expected future cash flow model. Assumptions include a pull-through rate based on historical information, current mortgage interest rates, the stage of completion of the underlying application and underwriting process, and the time remaining until the expiration of the derivative loan commitment. AWB also holds interest rate cap derivatives for purposes of economically hedging a portion of its securities portfolio. Management utilizes the services of a third-party service provider to determine the fair value of the interest rate caps, and changes in fair value are recorded in the statement of income as these derivatives do not qualify for hedge accounting treatment. These derivatives are reflected in the Company’s consolidated financial statements as other assets and other liabilities. 16 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) AWB also has stand-alone derivative financial instruments in the form of interest rate swap agreements for risk management activities and to accommodate the needs of its customers. These transactions involve both credit and market risk, and their value is derived from the underlying interest rates. The notional amounts are amounts on which calculations, payments, and the value of the derivative are based. Notional amounts do not represent direct credit exposures. Direct credit exposure is limited to the net difference between the calculated amounts to be received and paid, if any. Such difference, which represents the fair value of the derivative instruments, is reflected in the Company’s consolidated statements of financial condition as other assets and other liabilities. The interest rate swap agreements are not designated as hedges and do not receive hedge accounting treatment; thus, changes in fair values are recorded in current operations. The Company is exposed to credit-related losses in the event of nonperformance by the counterparties to these derivative financial instruments. The Company controls the credit risk of its financial contracts through internal policies, credit approvals, limits, and monitoring procedures and does not expect counterparties to fail their obligations. Credit risk associated with forward contracts is limited to the replacement cost of those forward contracts in a gain position. There were no counterparty default losses on forward contracts during the years ended December 31, 2013, 2012, and 2011. Market risk with respect to forward contracts arises principally from changes in the value of contractual positions due to changes in market interest rates. AWB limits its exposure to market risk by monitoring differences between commitments to customers and forward contracts with investors. Income taxes –Holdings is not a tax paying entity for federal income tax purposes. Holdings’ income or losses are reflected in the members’ individual, partnership, or corporate income tax returns in accordance with their ownership percentages. 17 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Bancshares and its subsidiaries file a United States federal income tax return and state tax returns in Arizona, California, Idaho, Minnesota, Oregon, and Utah. The Company and its subsidiaries are no longer subject to United States federal or state income tax examinations by tax authorities for years before 2010. Bancshares and its subsidiaries account for income taxes using the asset-liability method, which requires that deferred tax assets and liabilities be determined based on the temporary differences between the financial statement carrying amounts and tax basis of assets and liabilities and tax attributes using enacted tax rates in effect in the years in which the temporary differences are expected to reverse. Bancshares and its subsidiaries allocate the provision for income taxes, current receivable or payable, and deferred tax assets and liabilities between the Banks and Bancshares as if they were stand-alone tax reporting entities. Any estimated accrued interest and/or penalties associated with unrecognized tax assets or liabilities are recognized in tax expense. Deferred tax assets and liabilities are reduced by a valuation allowance, when, in the opinion of management, it is more likely than not that some portion of the deferred tax assets will not be realized. At December 31, 2013, Bancshares maintained a valuation allowance related to its deferred tax assets of $20 million; no valuation allowance related to deferred tax assets was maintained as of December 31, 2012. During 2013, the Company recorded a valuation allowance of $20 million as a result of the acquisition of PWB. The valuation allowance was established due to the uncertainty of when certain acquired deferred tax assets will reverse in the five-year post-acquisition period required by the Internal Revenue Code. During 2012, the Company recorded a $63.3 million income tax benefit which was the result of reversing all of the deferred tax asset valuation allowance. The deferred tax asset valuation allowance was established during 2010 and 2011 due to the cumulative losses and uncertainty at that time regarding the Company’s ability to generate future taxable income sufficient to result, on a more-likely-than-not basis, in the realization of the deferred tax assets. During 2012, management analyzed the Company’s performance and trends for a period extending over six quarters, focusing on trends in asset quality, loan loss provisioning, capital position, net interest margin, core operating income and net income, along with management’s projections of taxable income for future periods. Based on the analysis performed, management determined that a valuation allowance was no longer appropriate as, on a more-likely-than-not basis, the benefit of its deferred tax assets would be realized. As part of this analysis, a portion of the deferred tax asset valuation allowance and associated deferred tax assets were eliminated as management determined that certain net operating loss carry-forwards would not be realizable under the Internal Revenue Code. The Company utilized a portion of the valuation allowance to offset its tax expense in 2012 with the remaining amount resulting in a tax benefit. Comprehensive income –Recognized revenue, expenses, gains and losses are included in net income. Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the consolidated statement of financial condition, such items, along with net income, are components of comprehensive income. 18 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Transfers of financial assets –Transfers of financial assets are accounted for as sales when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the respective transferor, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the respective transferor does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Certain transfers of financial assets failed to meet the criteria for sales recognition during 2013 and 2012, and these transfers were properly recorded as secured borrowings in the consolidated financial statements. These secured borrowings totaled $3.0 million as of December 31, 2013 and 2012. Concentrations of credit risk –Most of the Banks’ business activity is concentrated with customers located within its principal market areas. The Banks originate commercial real estate, construction, land development and other land, commercial and industrial, agricultural, residential real estate, installment and other loans. Generally, loans are secured by accounts receivable, inventory, deposit accounts, personal property or real estate. Rights to collateral vary and are legally documented to the extent practicable. Although the Banks have a generally diversified loan portfolio, local economic conditions may affect borrowers’ ability to meet the stated repayment terms. The ability of the Banks’ borrowers to honor their contracts is dependent upon the real estate and general economic conditions within their geographic market. Advertising –Costs associated with advertising and promotional efforts are expensed as incurred and totaled $3.4 million, $2.4 million, and $1.8 million for the years ended December 31, 2013,2012, and 2011, respectively. Fair value of assets and liabilities –Fair value is defined as the price that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants at the measurement date. The Company determines fair value based upon quoted prices when available or through the use of alternative approaches, such as matrix or model pricing, when market quotes are not readily accessible or available. The valuation techniques used are based on observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. 19 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) These types of inputs create the following fair value hierarchy: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the asset or liability. Unobservable inputs are used to measure fair value to the extent that observable inputs are not available. The Company’s own data used to develop unobservable inputs may be adjusted for market considerations when reasonably available. The Company used the following methods and significant assumptions to estimate fair value for certain assets measured and carried at fair value on a recurring or non-recurring basis in the consolidated financial statements: Securities – The Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the bond’s terms and conditions, among other things. When market quotes are not readily accessible or available, alternative approaches are utilized, such as matrix or model pricing methodologies. Impaired loans (other than those received through acquisitions) – Impaired loans, other than those received through acquisitions, are carried at the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s market price, or the fair value of the collateral, less estimated costs to sell, if the loan is collateral dependent. Other real estate ownedand other foreclosed assets – Certain assets held within other real estate owned and other foreclosed assets represent impaired real estate that has been adjusted to its estimated fair value, less estimated cost to sell, as a result of transferring from the loan portfolio at the time of foreclosure and based on management’s periodic impairment evaluation. Derivatives – The fair values of mortgage interest rate lock commitments and forward commitments are estimated using quoted or published market prices for similar instruments, adjusted for factors such as pull-through rate assumptions based on historical information, where appropriate. The fair values of interest rate swap agreements are based upon the amounts required to settle the contracts. The fair values of interest rate caps are valued using discounted cash flow analysis and option pricing models based on market rates and volatilities. 20 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) The following methods and assumptions were used by the Company in estimating fair values of other assets and liabilities for disclosure purposes: Cash and cash equivalents – For these short-term instruments, the carrying amount is a reasonable estimate of fair value. Interest bearing deposits with other banks– The carrying amount approximates fair value. Restricted equity securities – The fair value has been determined to approximate cost. Loans– For certain variable rate loans, fair value is estimated at carrying value, as these loans frequently re-price to market. The fair value of other types of loans is estimated by discounting future cash flows, using current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Cash surrender value of bank-owned life insurance– The carrying amount approximates fair value. Deposit liabilities – The fair value of demand deposits, savings accounts, and certain money market deposits is the amount payable on demand at the reporting date. The fair value of fixed-maturity certificates of deposit is estimated by discounting future cash flows, using the rates currently offered for deposits of similar remaining maturities. Federal Home Loan Bank and other borrowings– Rates currently available to the Bank for FHLB and other borrowings with similar terms and remaining maturities are used to estimate the fair value of these borrowings. Commitments to extend credit and commercial and standby letters of credit – The fair values of these off-balance sheet commitments to extend credit and commercial and standby letters of credit are not considered practicable to estimate because of the lack of quoted market prices and the inability to estimate fair value without incurring excessive costs. Subsequent events –Subsequent events are events or transactions that occur after the consolidated statement of financial condition date but before the consolidated financial statements are issued. The Company recognizes in the consolidated financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the consolidated statements of financial condition, including the estimates inherent in the process of preparing the consolidated financial statements. The Company’s consolidated financial statements do not recognize subsequent events that arose after the date of the consolidated financial statements and before the consolidated financial statements are available to be issued which did not exist at the date of the consolidated financial statements. The Company has evaluated subsequent events through March 28, 2014, which is the date the consolidated financial statements became available to be issued. 21 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2 – Recently Issued Accounting Pronouncements In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40). These amendments are intended to clarify when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan should be derecognized and the real estate recognized. These amendments also clarify that an in- substance repossession or foreclosure has occurred, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either: (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure, or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. The amendments are effective for annual periods beginning after December 15, 2014. Adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In January 2014, the FASB issued ASU No. 2014-02, Intangibles – Goodwill and Other (Topic 350). These amendments permit a private company to subsequently amortize goodwill on a straight-line basis over a period of ten years, or less if the company demonstrates that another useful life is more appropriate. It also permits a private company to apply a simplified impairment model to goodwill. Under the goodwill accounting alternative, goodwill should be tested for impairment when a triggering event occurs that indicates that the fair value of a company (or a reporting unit) may be below its carrying amount. A private company that elects the accounting alternative is further required to make an accounting policy election to test goodwill for impairment at either the company level or the reporting unit level. The amendments are effective for annual periods beginning after December 15, 2014. The decision to adopt this ASU is under evaluation by management of the Company. In January 2014, the FASB issued ASU No. 2014-01, Investments – Equity Method and Joint Ventures (Topic 323):Accounting for Investments in Qualified Affordable Housing Projects. These amendments permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Disclosures for a change in accounting principle are required upon transition. The amendments are effective for annual periods beginning after December 15, 2014. Adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. 22 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2 – Recently Issued Accounting Pronouncements (continued) In July 2013, the FASB issued ASU No. 2013-11, Income Taxes (Topic 740):Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. These amendments provide that an unrecognized tax benefit, or a portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except to the extent that a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date to settle any additional income taxes that would result from disallowance of a tax position, or the tax law does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, then the unrecognized tax benefit should be presented as a liability. The amendments are effective for fiscal years beginning after December 15, 2014, with early adoption and retrospective application permitted. Adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU No. 2013-03, Financial Instruments (Topic 825): Clarifying the Scope and Applicability of a Particular Disclosure to Nonpublic Entities. The objective of this update is to clarify the scope and applicability of a particular disclosure to nonpublic entities that resulted from the issuance of ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments of ASU No. 2013-03 clarify that the requirement to disclose “the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)” does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position but for which fair value is disclosed. The amendments are effective upon issuance. Adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. Also in February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU seeks to improve the reporting of reclassifications out of accumulated other comprehensive income by requiring an entity to report the effect of significant reclassifications out of accumulated other comprehensive income in the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in their entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. For nonpublic entities, the amendments were effective prospectively for reporting periods beginning after December 15, 2013. Adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. 23 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2 – Recently Issued Accounting Pronouncements (continued) In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU addresses implementation issues about the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. The objective of this ASU is to clarify the scope of the offsetting disclosures and address any unintended consequences. An entity was required to apply the amendments for fiscal periods beginning on or after January 1, 2013, and interim periods within those annual periods. Adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. 24 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Business Combinations Branch acquisition – On October 4, 2013, AWB acquired 8 branches in Southern California from Pacific Trust Bank, FSB, (PTB) pursuant to terms and conditions of the Purchase and Assumption Agreement, dated May 31, 2013. These branch acquisitions were consistent with the Company’s strategic plan to grow through acquisitions. Acquisition expenses related to the transaction are included in earnings. The operating results of these branches have been included in the Company’s consolidated financial statements since the date of acquisition. The aggregate purchase price was $10.7 million in cash. The following table summarizes the estimated fair value of the assets acquired and the liabilities assumed for the PTB branches at the date of acquisition: Assets acquired Cash and cash equivalents $ Loans Premises and equipment Goodwill Core deposit intangible Other assets Total assets acquired $ Liabilities assumed Deposits $ ) Other liabilities ) Total liabilities acquired $ ) Deposit premium $ As a result of the acquisition, the Company recognized $9.2 million in goodwill which will not be amortized but will be evaluated for potential impairment on an annual basis or earlier if a triggering event merits evaluation. The full amount of goodwill recorded is expected to be deductible for tax purposes. The Company also recorded a receivable in amount of $1.4 million relating to an uncertainty for a deposit premium claim which reduced the amount of goodwill that would have been recorded at the date of acquisition. All other acquisition accounting adjustments will be amortized or accreted to operations over the expected life of the related asset or liability. The Company expects these branch acquisitions to provide additional business opportunities in these acquired branch locations by increasing the Bank’s presence in these key growth markets. PremierWest Bank– On April 9, 2013, the Company acquired all of the outstanding shares of PremierWest Bancorp, and its wholly-owned banking subsidiary PremierWest Bank (collectively PWB), in an acquisition accounted for under the acquisition method of accounting. The acquisition was consistent with the Company’s strategic plan to grow through acquisitions. Acquisition expenses related to the transaction are included in earnings. The operating results of PWB have been included in the Company’s consolidated financial statements since the date of acquisition. The aggregate purchase price included $20.1 million of cash paid to selling shareholders; simultaneous with the acquisition, $75.6 million was paid to retire outstanding debt of PremierWest Bancorp. 25 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Business Combinations (continued) The following table summarizes the estimated fair value of the assets acquired and liabilities assumed for PWB at the date of acquisition: Assets acquired Cash and cash equivalents $ Fed funds sold Securities Loans held for sale Loans Goodwill Other intangibles Premises and equipment Foreclosed assets Deferred tax asset, net Other assets Total assets $ Liabilities assumed Deposits $ Debt Other liabilities Total liabilities $ Net assets acquired/consideration paid $ As a result of the acquisition, the Company recognized $12.2 million in goodwill which will not be amortized but will be evaluated for potential impairment on an annual basis or earlier if a triggering event merits evaluation. All other acquisition accounting adjustments, with the exception of those for impaired loans, foreclosed assets, and income taxes, will be amortized or accreted to operations over the expected life of the related asset or liability. Adjustments for impaired loans and foreclosed assets will be realized in accordance with the Company’s accounting policy when the underlying assets are resolved or liquidated. Changes in acquired tax uncertainties after the measurement period are recognized in net income. 26 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Business Combinations (continued) ICB Financial – On November 1, 2012, the Company acquired all of the outstanding shares of ICB Financial, and its wholly-owned banking subsidiary Inland Community Bank (collectively ICB), in an acquisition accounted for under the acquisition method of accounting. The acquisition was consistent with the Company’s strategic plan to grow through acquisitions. Acquisition expenses related to the transaction are included in earnings. The financial results of ICB have been included in the Company’s consolidated financial statements since the date of acquisition. The aggregate purchase price included $23.9 million of cash paid to selling shareholders; simultaneous with the acquisition, $8.2 million was paid to retire outstanding debt of ICB Financial. The following table summarizes the estimated fair value of the assets acquired and liabilities assumed for ICB at the date of acquisition: Assets acquired Cash and cash equivalents $ Securities Loans Goodwill Premises and equipment Foreclosed assets Deferred tax asset, net Other assets Total assets $ Liabilities assumed Deposits $ Debt Other liabilities Total liabilities $ Net assets acquired/consideration paid $ As a result of the acquisition, the Company recognized $5.3 million in goodwill which will not be amortized but will be evaluated for potential impairment on an annual basis or earlier if a triggering event merits evaluation. All other acquisition accounting adjustments, with the exception of those for impaired loans, foreclosed assets, and income taxes, will be amortized or accreted to operations over the expected life of the related asset or liability. Adjustments for impaired loans and foreclosed assets will be realized in accordance with the Company’s accounting policy when the underlying assets are resolved or liquidated. Changes in acquired tax uncertainties after the measurement period are recognized in net income. 27 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Business Combinations (continued) Security Business Bancorporation – On July 2, 2012, the Company acquired all of the outstanding shares of Security Business Bancorporation and its wholly-owned banking subsidiary Security Business Bank of San Diego (SBB), in an acquisition accounted for under the acquisition method of accounting. The acquisition was consistent with the Company’s strategic plan to grow through acquisitions. Acquisition expenses related to the transaction are included in earnings. The financial results of SBB have been included in the Company’s consolidated financial statements since the date of acquisition. The aggregate purchase price included $27.1 million of cash paid to selling shareholders; simultaneous with the acquisition, $9.0 million was paid to retire outstanding debt of Security Business Bancorporation. The following table summarizes the estimated fair value of the assets acquired and liabilities assumed for SBB at the date of acquisition: Assets acquired Cash and cash equivalents $ Fed funds sold Securities Loans held for sale Loans Goodwill Other intangibles Premises and equipment Foreclosed assets Deferred tax asset, net Other assets Total assets $ Liabilities assumed Deposits $ Debt Other liabilities Total liabilities $ Net assets acquired/consideration paid $ As a result of the acquisition, the Company recognized $10.7 million in goodwill and other intangible assets, including core deposit intangibles of $225 thousand. The core deposit intangible is being amortized on an accelerated basis over 20 years. Goodwill of $10.5 million will not be amortized but will be evaluated for potential impairment, as will the other intangibles, on an annual basis or earlier if a triggering event merits evaluation. A $159 thousand intangible liability was also recognized to represent unfavorable leasehold interests which is being amortized to occupancy expense over the term of the related unfavorable leases. 28 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 – Business Combinations (continued) All other acquisition accounting adjustments, with the exception of those for impaired loans, foreclosed assets, and income taxes, will be amortized or accreted into operations over the expected life of the related asset or liability. Adjustments for impaired loans and foreclosed assets will be realized in accordance with the Company’s accounting policy when the underlying assets are resolved or liquidated. Changes in acquired tax uncertainties after the measurement period are recognized in net income. Note 4 – Cash and Cash Equivalents AWB is required to maintain an average reserve balance with the FRB or maintain such reserve balance in the form of cash or a combination thereof. The amount of required reserve balance at December31,2013 and 2012 was $15.4 million and $22.0 million, respectively, and was met by holding cash and maintaining an average balance on hand. The average amount of federal funds sold and interest bearing deposits with other banks for the periods ended December 31, 2013 and 2012 was $117.9 million and $134.8 million, respectively. 29 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5 – Securities Debt and equity securities have been classified according to management’s intent to hold them as either available-for-sale or held to maturity. The amortized cost of securities, their gross unrealized gains and losses, and their fair values at December 31, 2013 and 2012 are shown in the following table: Gross Gross December 31, 2013 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities available-for-sale: Obligations of federal government agencies $ $
